Citation Nr: 0507159	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  01-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to September 1942 with POW (prisoner of war) 
status during that time, and with the regular Philippine Army 
from May 1945 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied service connection 
for bilateral hearing loss.  

In the April 2001 rating decision, the RO also denied claims 
of optic atrophy associated with malnutrition, and post-
traumatic stress disorder (PTSD).  The veteran also appealed 
those claims, and, in a decision of January 2003, they were 
denied by the Board. 

The present claim was previously before the Board in January 
2004, at which time it was remanded for additional 
evidentiary development.  The development requested in that 
remand has been undertaken, and the case has been returned to 
the Board for final appellate review.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran had 
bilateral hearing loss in service or within the first post-
service year.  

2.  The objective and competent medical evidence of record 
preponderates against a finding that bilateral hearing loss, 
which manifested decades after service, is etiologically 
related to service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in military service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2001 and April 2004 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim and what the veteran's own 
responsibilities were in accord with the duty to assist.  
Further, the veteran was specifically advised to identify any 
other evidence or information in support of his claim.  In 
addition, the appellant was advised by virtue of an April 
2001 rating decision and a detailed August 2001 statement of 
the case (SOC) and a subsequent Supplemental Statement of the 
Case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law and what the evidence must show in order to 
substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim and that a VA examination was conducted in May 2004.  
Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

An affidavit for Philippine Army Personnel, executed by the 
veteran and dated in November 1945, reflects that the 
veteran's only medical problems during service consisted of 
dysentery and eye trouble.  The records were negative for any 
complaints, treatment, or diagnosis of hearing loss.  

On a VA Form 10-0048, Former POW Medical History, completed 
by the veteran in April 1987, he reported that he did not 
experience a hearing disorder during his captivity.

The record contains a private medical statement of Dr. B. 
dated in February 1997, indicating that the veteran was under 
his care for conditions including deafness.  

In March 1998, the veteran completed a second VA Form 10-
0048, Former POW Medical History.  He again reported that he 
did not experience a hearing disorder during captivity, but 
stated that his sense of hearing and eyes were getting worse 
by the day.

A VA social survey conducted in March 1998 states that the 
veteran complained of a hearing disorder, and it was noted 
that he had used a hearing aid since 1992.

A VA POW protocol examination report dated in March 1998 
revealed only that the veteran was currently utilizing a left 
ear hearing aid.  

Private medical records show that, in March 1994, the veteran 
was seen due to complaints of a one-year history of hearing 
problems.  Audiometric testing conducted in March 1994 
revealed moderate bilateral hearing loss, with absence of 
airborne gaps.  A medical statement from a private 
audiologist dated in April 1994 states that audiometric 
testing of the veteran then revealed moderate bilateral 
sensorineural hearing impairment.  A hearing aid evaluation 
and trial was recommended.  A medical statement from the same 
private audiologist dated in May 1994 indicates that the 
veteran was fitted for a trial hearing aid, with good 
response and hearing in the normal range with the aid.   

A VA examination was conducted in May 2004.  The veteran gave 
a history of noise exposure to firearms and artillery in the 
military.  On authorized audiological evaluation in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
60
80
LEFT
85
75
65
75
70

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz (Hz) frequencies was 66.2 in the 
right ear and 71.2 in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent bilaterally.  
The diagnosis was severe sensorineural loss bilaterally with 
extremely low speech discrimination scores, thought probably 
to represent phonemic regression from retrocochlear.  The 
examiner explained that a probable association between 
acoustic trauma sustained more than 50 years ago, and current 
hearing loss, could not be ascertained.

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, incurrence of such a disorder coincident with 
service will be presumed if it becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997)

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting competent evidence that a current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.   See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

IV.  Analysis

The veteran has asserted that he has bilateral hearing loss 
which he sustained as result of artillery and mortar fire in 
service.  He also notes that he has status as a POW.  
Initially, the Board notes that the veteran's status as a POW 
has no bearing on this case, inasmuch as hearing loss is not 
a presumptive condition specific to POW's as enumerated and 
discussed under 38 C.F.R. § 3.307(a)(5) and 38 C.F.R. 
§ 3.309(c).   

With reference to the findings made during service, the 
service medical records are entirely negative for any 
complaints or clinical findings related to, or indicative of, 
hearing loss.  Similarly, the evidentiary record contains no 
no reference to any hearing problems during the veteran's 
post-service year.  

Post-service, in a VA Form 10-0048, Former POW Medical 
History, completed by the veteran in April 1987, he reported 
that he did not experience a hearing disorder during 
captivity.  The earliest clinical evidence documenting the 
veteran's hearing problems was dated in 1994, nearly 50 years 
following his sparation from service, at which time a hearing 
aid was issued.  The veteran himself has reported that he 
began wearing a hearing aid in 1992.  Records dated in 1994 
reflect that the veteran gave a one-year history of hearing 
loss at that time.  

The medical evidence clearly establishes the presence of the 
currently claimed disability, bilateral hearing loss.  When 
examined by VA in May 2004, average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 Hz frequencies 
was 66.2 in the right ear and 71.2 in the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
bilaterally.  A diagnosis of severe sensorineural loss, 
bilaterally, with extremely low speech discrimination scores, 
which the examiner thought probably representing phonemic 
regression from retrocochlear, was made.  

There is no competent evidence of record which establishes, 
or even suggests, an etiological relationship between service 
and the veteran's currently manifested bilateral hearing 
loss.  As previously mentioned, when he was examined by VA in 
2004, the examiner explained that a probable association 
between acoustic trauma sustained more than 50 years ago and 
current hearing loss could not be ascertained.  None of the 
treatment records for hearing loss dated from 1994 (the 
beginning of such treatment) forward, mentions any 
etiological relationship between the bilateral hearing loss 
and service.

Significantly, there was no showing of any bilateral hearing 
loss in service, within the first post-service year, or until 
nearly 50 years after service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991); see also Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent).  Such evidence is lacking in this 
case.

As noted above, the veteran is certainly capable of providing 
evidence such as giving a history of acoustic trauma in 
service, as the veteran has done.  But a layperson is 
generally not qualified to opine on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. at 384; Espiritu v. Derwinski, 2 Vet. App. at 494.  See 
also Routen v. Brown, supra, Harvey v. Brown, 6 Vet. App. at 
393-94 (1944).  In essence, although the veteran is not 
competent to render a medical opinion or formulate an 
etiology of his current bilateral hearing loss, he is 
competent to present evidence of noise exposure in service.  
See Collette v. Brown, 82 F.3d 389 (1996).  Here, however, 
the veteran has not submitted or identified any medical 
opinion or other medical evidence regarding an etiological 
relationship to service that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has bilateral hearing loss related to service or any 
incident thereof or to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for bilateral hearing loss must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


